Title: From Thomas Jefferson to George Jefferson, 18 August 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Monticello Aug 18. 1804.
               
               I yesterday recieved the 7. boxes and cask sent up by Sneed’s boat. there is still a box of glass sent by Donath of Philadelphia about 6. weeks ago, which I presume reached you some time ago, and also a bale containing counterpanes and a piece of sheeting brought by mr Burwell in the stage to Richmond, which he promised to deliver to you, to be forwarded to me by the stage or any other trusty and immediate conveyance. perhaps he may have left it in the stage office; in which case I must get the favor of you to have it enquired for and forwarded. 9 boxes and 2. barrels were sent from Washington on the 10th. inst. which when recieved I will pray you to forward by the first boat, as also a box of about 30 ℔ of moulded tallow candles. myrtle wax would be preferred but I presume they are not to be had. Affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            